DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claim 1 is allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an image display device, comprising an object and a frontal view of the object includes a plurality of pieces and the image displayed by the display includes a plurality of item images, and at least one of the plurality of pieces and one of the plurality of item images have the same outline in shape.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito (10,121,285 B2) discloses a display device for a vehicle is provided with a combination meter (24) comprising a first meter and a second meter that are viewed from the front side thereof and a semi-transmissive half mirror (28) that is provided in front of the combination meter (24), wherein the display device for a vehicle is also provided with an image output device (26) that displays an image toward the half mirror (28), wherein the half mirror (28) reflects the image that is displayed by the image output device (26) and causes a virtual image to be displayed in front of the combination meter (24).  However, Ito does not teach or fairly suggest an image display device, comprising an object and a frontal view of the object includes a plurality of pieces and the image displayed by the display includes a plurality of item images, and at least one of the plurality of pieces and one of the plurality of item images have the same outline in shape.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872